

[Fortress International Group, Inc. Letterhead]
 
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
 
August 26, 2008                    
Washington Capital Advisors, Inc.
Attn:. Mr. C. Thomas McMillen
 
Dear Mr. McMillen:
 
Reference is hereby made to the Executive Consulting Agreement, dated as of
January 19, 2007 (the “Agreement”), entered into between Washington Capital
Advisors, Inc. (the “Consultant”) and Fortress International Group, Inc.
(formerly Fortress America Acquisition Corporation), (the “Company”).
 
The parties hereby agree to amend the Agreement as follows:
 
1.
Section 3(a) is hereby deleted in its entirety and replaced with the following:

 
(a) The Company hereby retains the Consultant and the Consultant hereby accepts
engagement as a consultant and agrees to render services to the Company, on the
terms and conditions set forth in this Agreement for the period (the “Consulting
Period”). Unless earlier terminated by either the Company or the Consultant as
hereinafter provided, the Consulting Period shall end on January 19, 2012 (the
“Expiration Date”); provided, however, that if this Agreement is renewed
pursuant to Section 3(b) below, then the “Expiration Date” for the then current
“Renewal Term” (as hereinafter defined) shall be the date that is the last day
of the one year period of that Renewal Term.
 
2.
Section 4(a)(i) is hereby deleted in its entirety and replaced with the
following:

 
(a) Base Fee. As consideration for the provision of the Services, the Company
agrees to pay or to cause its Subsidiaries to pay Consultant, during the term of
this agreement the following fees:
 

 
(i)
During the Consulting Period, the Company shall pay the Consultant a fee of One
Hundred Thousand Dollars ($100,000.00) per year (“Base Fee”) paid approximately
equal installments bi-weekly.



The Amendment is effective as of August 26, 2008. Except as otherwise set forth
herein, the Agreement shall remain in full force and effect.


Please confirm your agreement with this Amendment by signing in the space
provided below.
 

 
Yours Sincerely,
     
Fortress International Group, Inc.
     
By: /s/ Thomas P. Rosato                     
 
Name:  Thomas P. Rosato
 
Title:    Chief Executive Officer





Accepted and Agreed


Washington Capital Advisors, Inc.
By: /s/ C. Thomas McMillen       
Name:  C. Thomas McMillen
Title:    Chief Executive Officer



--------------------------------------------------------------------------------


 